      Case 4:18-cv-05192-TOR     ECF No. 32    filed 05/16/19   PageID.206 Page 1 of 13




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    AUDREY LUDLUM, individually and
      for others similarly situated,                NO: 4:18-CV-5192-TOR
 8
                                Plaintiff,          ORDER GRANTING PLAINTIFF’S
 9                                                  MOTION FOR CONDITIONAL
            v.                                      CERTIFICATION AND COURT-
10                                                  AUTHORIZED NOTICE
      C&I ENGINEERING, LLC,
11
                                Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Motion for Conditional Certification

14   and Court-Authorized Notice (ECF No. 23). This matter was submitted for

15   consideration with oral argument, and a hearing has been set for May 23, 2019.

16   However, pursuant to Local Civil Rule 7(i)(3)(B), the Court exercises its discretion

17   that oral argument is not warranted to resolve the instant motion. The Court has

18   reviewed the record and files herein, the completed briefing, and is fully informed.

19   For reasons discussed below, the Court GRANTS Plaintiff’s Motion for

20   Conditional Certification and Court-Authorized Notice (ECF No. 2).


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 1
      Case 4:18-cv-05192-TOR      ECF No. 32   filed 05/16/19   PageID.207 Page 2 of 13




 1                                    BACKGROUND

 2          Defendant C&I Engineering, a Washington Limited Liability Company, is

 3   “a consulting firm that provides consultants, staff augmentation support, and plant

 4   design modifications services to clients across the United States.” ECF No. 10 at

 5   4, ¶ 16; 5, ¶ 22. According to its website, Defendant provides consulting services

 6   to expanding markets in power utilities, fossil, department of energy, and

 7   department of defense industries. Id. at 4, ¶ 15.

 8         Plaintiff Audrey Ludlum is a former employee of Defendant. ECF No. 10 at

 9   3, ¶ 9. Plaintiff was hired by Defendant as a civil engineer consultant in 2016 and

10   placed on assignment to Defendant’s client, Energy Northwest, in Richland,

11   Washington. Id. at 6, ¶¶ 28-29; 2, ¶ 8; see also ECF No. 10-1. The terms of

12   Plaintiff’s employment are set forth in a “Temporary Employment Agreement

13   Exempt Employee,” which outlines the following compensation plan:

14         You shall be paid $83.00/hr for the first 40 qualifying hours in a work
           week. Therefore salary will be approximately $3,320.00/hr for a 40
15         hour work week before deductions. For each qualifying hour in
           excess of 40 in a regularly scheduled work week, you shall be paid
16         $83.00/hour. Your work schedule may vary according to the needs of
           C&I and its Client[.]
17

18   ECF No. 10-1 at 2 (Ex. A). Despite the appearance of the term “salary” in the

19   Employment Agreement, Plaintiff describes herself as an “hourly worker” of

20   Defendant, as she “was not guaranteed a salary,” she “reported the hours she


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 2
      Case 4:18-cv-05192-TOR      ECF No. 32    filed 05/16/19   PageID.208 Page 3 of 13




 1   worked to [Defendant] on a regular basis,” and she “was only paid only (sic) for

 2   the hours she worked.” ECF No. 10 at 5, ¶¶ 26-27, 35-36.

 3         Plaintiff initiated this class and collective action against Defendant to

 4   recover unpaid overtime and other damages under the Fair Labor Standards Act

 5   (“FLSA”), 29 U.S.C. § 207, and Washington’s Minimum Wage Act (“MWA”),

 6   chapter 49.46 RCW. ECF No. 10. As stated in her Amended Complaint, Plaintiff

 7   asserts that Defendant (1) failed to pay her, and other workers like her, overtime at

 8   1.5 times their regular rates, as required by the FLSA’s overtime provisions, and

 9   (2) failed to pay her, and other workers like her, overtime compensation or provide

10   rest periods as required under the MWA. Id. at 7, ¶ 51; 10, ¶¶ 65-68.

11         On April 5, 2019, Plaintiff filed a Motion for Conditional Certification and

12   Court-Authorized Notice (ECF No. 23), which is currently before the Court. In the

13   pending motion, Plaintiff moves the Court to conditionally certify a nationwide

14   collective action of current and former employees of Defendant who were paid

15   “straight time for overtime” pursuant to the FLSA’s collective action provision, 29

16   U.S.C. § 216(b). ECF No. 23 at 1-2. That Court notes that, in the instant motion,

17   Plaintiff does not move for class certification under Federal Rule of Civil

18   Procedure 23 to pursue her MWA claims. As such, the Court does not address

19   Plaintiff’s MWA claims or class action arguments in this Order. Only Plaintiff’s

20   FLSA collective action claims are presently before the Court.


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 3
      Case 4:18-cv-05192-TOR     ECF No. 32    filed 05/16/19   PageID.209 Page 4 of 13




 1                                     DISCUSSION

 2      A. Federal Overtime Requirements

 3         The FLSA generally requires an employer to pay its employees at least 1.5

 4   times their regular rate of pay for all hours worked in excess of forty hours weekly.

 5   29 U.S.C. § 207(a)(1). Employers who violate this requirement are liable for

 6   damages in the amount of the unpaid overtime, “an additional equal amount as

 7   liquidated damages,” and “reasonable attorney’s fee . . . and costs.” 29 U.S.C. §

 8   216(b). Employees may, however, be exempt from overtime requirements under

 9   certain circumstances defined by the FLSA and its implementing regulations.

10         The FLSA recognizes a “professional employee” exemption, which exempts

11   from overtime requirements those individuals employed in a “professional

12   capacity.” 29 U.S.C. § 213(a)(1). “Professional employee” is defined by

13   regulation as any employee “[c]ompensated on a salary or fee basis” and:

14         (2) Whose primary duty is the performance of work:

15         (i) Requiring knowledge of an advanced type in a field of science or
               learning customarily acquired by a prolonged course of specialized
16             intellectual instruction; or

17        (ii) Requiring invention, imagination, originality or talent in a recognized
               field of artistic or creative endeavor.
18

19   29 C.F.R. § 541.300(a) (2). “Primary duty” is defined to mean “the principal,

20   main, major, or most important duty that the employee performs.” 29 C.F.R. §


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 4
      Case 4:18-cv-05192-TOR     ECF No. 32    filed 05/16/19   PageID.210 Page 5 of 13




 1   541.700(a). In determining whether a plaintiff qualifies as a professional

 2   employee, courts first determine whether the employee satisfies the duty

 3   requirements of an exempt employee and then examines whether the employee was

 4   actually paid a salary (the “salary basis test”). See Webster v. Pub. Sch. Employees

 5   of Wash., Inc., 247 F.3d 910, 914 (9th Cir. 2001).

 6         Defendant asserts its employees are exempt from the FLSA’s overtime

 7   requirements under the professional employee exemption. ECF No. 28 at 7.

 8   According to Defendant, it properly classified its engineer consultants as exempt

 9   professionals “because engineers receive specialized instruction and engineering

10   projects require specialized knowledge,” and Defendant’s engineers were paid on a

11   salary basis. Id. Plaintiff maintains that she and other consultants employed by

12   Defendant “were all hourly employees of C&I mischaracterized as exempt,” “were

13   never guaranteed a salary,” and “were only paid for hours actually worked.” ECF

14   No. 23 at 3.

15         Because it is uncontested that Defendant classified its consultants as exempt

16   employees and did not pay them overtime, the key issue in this case involves

17   determining whether Defendant’s employees are exempt from federal overtime

18   requirements under the professional exemption. However, the Court need not

19   decide whether the exemption applies in connection with the instant motion; rather,

20


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 5
      Case 4:18-cv-05192-TOR      ECF No. 32    filed 05/16/19   PageID.211 Page 6 of 13




 1   the only issue currently before the Court is whether the applicability of the

 2   exemption may be resolved on a collective basis under 29 U.S.C. § 216(b).

 3      B. Collective Action under 29 U.S.C. § 216(b)

 4         Under the FLSA, plaintiffs may institute a collective action on behalf of

 5   themselves and “other employees similarly situated” against an employer who

 6   violates the FLSA’s overtime requirements. 29 U.S.C. § 216(b). The FLSA’s

 7   collective action mechanism, 29 U.S.C. § 216(b), permits workers to litigate jointly

 8   if they “(1) claim a violation of the FLSA, (2) are ‘similarly situated,’ and (3)

 9   affirmatively opt in to the joint litigation, in writing.” Campbell v. Los Angeles,

10   903 F.3d 1090, 1100 (9th Cir. 2018) (quoting 29 U.S.C. § 216(b)).

11         Importantly, collective actions under the FLSA are distinguishable from

12   class actions under Federal Rule of Civil Procedure 23. Id. at 1101. In a FLSA

13   collective action, any similarly situated employee must opt-in to the case following

14   notice, whereas under Rule 23, a class members who does not wish to be bound by

15   the judgment must opt out of the case. See id.; Fed. R. Civ. P. 23. Moreover,

16   FLSA collective actions are not subject to the numerosity, commonality, and

17   typicality rules of a class action suit brought under Rule 23. Campbell, 903 F.3d at

18   1101 (“Collective actions and class actions are creatures of distinct texts—

19   collective actions of section 216(b), and class actions of Rule 23—that impose

20   distinct requirements.). Rather, in collective actions, the plaintiff need only show


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 6
      Case 4:18-cv-05192-TOR      ECF No. 32     filed 05/16/19   PageID.212 Page 7 of 13




 1   that she is “similarly situated” to the other members of the proposed class. 29

 2   U.S.C. § 216(b). There is, however, little circuit law defining “similarly situated.”

 3         Within the Ninth Circuit, district courts take a two-step approach to the

 4   certification of a FLSA collective action. First, at or around the pleading stage,

 5   plaintiffs will typically move for preliminary certification, as Plaintiff has done

 6   here. In assessing a motion for preliminary certification, a district court conducts

 7   an initial “notice stage” analysis of whether plaintiffs are similarly situated to the

 8   proposed class, and determines whether a collective action should be certified for

 9   the purpose of sending notice of the action to potential class members. Campbell,

10   903 F.3d at 1101. Unlike class certification under Rule 23, preliminary

11   certification under § 216(b) of the FLSA does not “produce a class with an

12   independent legal status[ ] or join additional parties to the action.” Genesis

13   Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013). Rather, “‘[t]he sole

14   consequence’ of a successful motion for preliminary certification is ‘the sending of

15   court-approved written notice’ to workers who may wish to join the litigation as

16   individuals.” Campbell, 903 F.3d at 1101 (quoting Genesis, 569 U.S. at 75). And

17   as the Ninth Circuit has explained, “[p]reliminary certification, to the extent it

18   relates to the approval and dissemination of notice, is an area of substantial district

19   court discretion.” Id. at 1110 n.10.

20


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 7
      Case 4:18-cv-05192-TOR      ECF No. 32     filed 05/16/19   PageID.213 Page 8 of 13




 1         The second stage of the collective action process generally occurs after the

 2   completion of discovery. At that time, the party opposing collective certification

 3   will move for decertification of the collective action for failure to satisfy the

 4   “similarly situated” requirement in light of the evidence produced to that point. Id.

 5   at 1109. In evaluating a motion for decertification, courts “take a more exacting

 6   look at the plaintiffs’ allegations and the record.” Id. The Ninth Circuit recently

 7   endorsed a three-factor test for analyzing the “similarly situated” requirement at

 8   the decertification stage. First, courts determine whether party plaintiffs are

 9   “similarly situated,” meaning “they share a similar issue of law or fact material to

10   the disposition of their FLSA claims.” Id. at 1117. Second, courts consider “the

11   various defenses available to defendants which appear to be individual to each

12   plaintiff.” Id. at 1113 (quoting Thiessen v. General Electric Capital Corp, 267

13   F.3d 1095, 1103 (10th Cir. 2001)). Third, courts consider whether “procedural

14   considerations” may justify decertification. Id. at 1115-16 (“decertification of a

15   collective action of otherwise similarly situated plaintiffs cannot be permitted

16   unless the collective mechanism is truly infeasible.”).

17         In the instant motion, Plaintiff seeks to conditionally certify the following

18   collective action pursuant to 29 U.S.C. § 216(b):

19         All hourly workers of C&I Engineering, LLC who were, at any point
           in the past 3 years, paid “straight time for overtime” (the “Putative
20         Class Members”).


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 8
      Case 4:18-cv-05192-TOR       ECF No. 32    filed 05/16/19   PageID.214 Page 9 of 13




 1   ECF No. 23 at 2. As discussed above, at the conditional certification stage, the

 2   Court evaluates Plaintiff’s motion under a “lenient” standard. Plaintiff’s motion is

 3   supported by her Amended Complaint, two declarations, copies of paychecks, her

 4   Employment Agreement, and job listings taken from Defendant’s website. See

 5   ECF Nos. 10 (Amended Complaint); 23-1 (Ludlum Decl.); 23-2 (Paychecks); 23-3

 6   (Employment Agreement); 23-6 (Cabrera Decl.). Plaintiff alleges that these

 7   submissions establish that workers employed by Defendant in technical consultant

 8   positions “were farmed out to provide services to generating stations and power

 9   plants, and the hourly workers were subject to the same common payment plan of

10   straight time for overtime, regardless of title or location.” Id. at 5.

11         In the Court’s view, Plaintiff’s submissions are consistent with each other,

12   and from this small record Plaintiff has shown that employees hired by Defendant

13   as consultants perform similar job duties. Moreover, the submissions also support

14   Plaintiff’s assertion that she, and other consultants, worked more than forty hours

15   per week but were compensated with a salary that did not take into account

16   overtime pay. Defendant concedes that “C&I employees all engaged with the

17   company under a ‘Temporary Employment Agreement Exempt Employee,’” and

18   that all exempt employees were paid the same way—“on a weekly salary basis.”

19   ECF No. 28 at 2-3.

20


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 9
     Case 4:18-cv-05192-TOR      ECF No. 32    filed 05/16/19   PageID.215 Page 10 of 13




 1         Plaintiff’s showing, though minimal, is sufficient for the Court to grant

 2   conditional certification at this time. This is due to the leniency with which the

 3   Court treats the motion. Though the Court finds this decision to be a close one,

 4   Plaintiff has succeeded in plainly alleging a common policy to classify Defendant’s

 5   employees as exempt, thereby potentially denying them overtime compensation in

 6   violation of the FLSA. Accordingly, the Court conditionally certifies the following

 7   collective action pursuant to the FLSA:

 8         All current and former employees of C&I Engineering, LLC, who
           were, at any point in the past three (3) years, paid “Straight time for
 9         overtime” 1

10         Plaintiff seeks the Court’s approval of her proposed notice to potential opt-in

11   plaintiffs. ECF No. 23 at 21-25. Defendant has not raised any objections to the

12   proposed notice. Accordingly, the Court accepts Plaintiff’s Notice and Consent

13   Form, as proposed in Exhibit D in Plaintiff’s motion for conditional certification,

14
     1
15         Although Plaintiff seeks certification of a collective class composed of all

16   “hourly workers” of Defendant, the Court finds this description somewhat

17   misleading. ECF No. 23 at 2. Defendant maintains that it employs only salaried

18   employees. ECF No. 28 at 3. Thus, for greater accuracy, the Court describes

19   putative collective action members as “current and former employees” of

20   Defendant.


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 10
      Case 4:18-cv-05192-TOR     ECF No. 32    filed 05/16/19   PageID.216 Page 11 of 13




 1   and the proposed certification schedule. Id. Additionally, the Court finds that (1)

 2   email notification is appropriate in this case, (2) Plaintiff’s Counsel may follow-up

 3   with putative collective action members with a mailed reminder notice, and (3)

 4   Plaintiff’s Counsel may also follow-up with certain putative collective action

 5   members via telephone if the member’s contact information is shown to be

 6   incorrect or no longer valid.

 7   ACCORDINGLY, IT IS ORDERED:

 8         1.     The hearing set for May 23, 2019 is VACATED.

 9         2.     Plaintiff’s Motion for Conditional Certification and Court-Authorized

10   Notice (ECF No. 23) is GRANTED.

11         3.     The putative collective of the following similarly situated persons is

12   hereby conditionally certified under 29 U.S.C. § 216(b):

13         All current and former employees of C&I Engineering, LLC, who
           were, at any point in the past three (3) years, paid “Straight time for
14         overtime”

15         4.     The proposed notice attached to Plaintiff’s motion as Exhibit D is

16   hereby adopted. Plaintiff’s counsel is authorized to disseminate the notice by U.S.

17   mail and email.

18   //

19   //

20   //


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 11
     Case 4:18-cv-05192-TOR      ECF No. 32    filed 05/16/19   PageID.217 Page 12 of 13




 1         5.     Within ten (10) days of this Order, Defendant shall produce to

 2   Plaintiff the following information for all Putative Collective Action Members in

 3   Excel (.xlsx) format:

 4         Full name; last known address(es) with city, state and zip code; last
           known e-mail address(es) (non-company address if applicable); last
 5         known telephone number(s); beginning date(s) of employment; and
           ending date(s) of employment (if applicable).
 6

 7         6.     Within twenty (20) days of this Order, Plaintiff’s Counsel shall send a

 8   copy of the Court-approved Notice and Consent Form to the Putative Collection

 9   Action Members by First Class U.S. mail and by email. Plaintiff’s Counsel may

10   follow-up the mailed Notice and Consent Forms with contact by telephone to those

11   Putative Collective Action Members whose mailed contact information is incorrect

12   or no longer valid.

13         7.     The Putative Collective Action Members shall have sixty (60) days

14   from the first dissemination of notice to “opt-in” and join the lawsuit by returning

15   their signed Consent forms to Plaintiff’s Counsel.

16         8.     Thirty (30) days after mailing the Notice and Consent Forms to

17   Putative Collective Action Members, Plaintiff’s Counsel may mail and email a

18   second, identical copy or postcard of the Notice and Consent Form to the Putative

19   Collective Action Members reminding them of the deadline for the submission of

20   the Consent Form.


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 12
     Case 4:18-cv-05192-TOR      ECF No. 32    filed 05/16/19   PageID.218 Page 13 of 13




 1          The District Court Clerk is directed to enter this Order and provide copies to

 2   the parties.

 3          DATED May 16, 2019.

 4

 5                                   THOMAS O. RICE
                              Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL
     CERTIFICATION AND COURT-AUTHORIZED NOTICE ~ 13
